Wait, J.
No new question of law or of fact is involved herein. The defendant administrator -with the will annexed of Hugh Howard MacDonald appeals from a decree establishing a valid gift inter vivos of certain personal property claimed as her own by the plaintiff, and ordering the delivery of the property to the plaintiff. The evidence is not reported; but the trial judge filed findings of fact. It is the defendant’s contention that the findings are inconsistent with the conclusion that the deceased made the gift in question. He does not dispute that unless this inconsistency appears and they are clearly wrong the findings will not be reversed on appeal. Mongeau v. McKay, 281 Mass. 101. Armstrong v. Orler, 220 Mass. 112.
We do not see profit in a statement of the findings and *139a discussion of the arguments addressed to us after unsuccessful reliance upon them before the trial judge. A gift inter vivos of one half of his property to one whom he has for years regarded as a mother, leaving the donor possessed of a very substantial sum for future use or for disposition elsewhere, does not seem to us so incredible a proceeding that we must reverse the finding made below. The case is well within our decisions in Mulloy v. Charlestown Five Cents Savings Bank, 285 Mass. 101, 105, Robinson v. Pero, 272 Mass. 482, Pierce v. Boston Five Cents Savings Bank, 129 Mass. 425. See Millett v. Temple, 280 Mass. 543.

Decree affirmed with costs.